Appeals by the defendant from two judgments of the County Court, Orange County (Berry, J.), both rendered May 2, 2006, convicting him of criminal sale of a controlled substance in the third degree under indictment No. 05-976 and criminal sale of a controlled substance in the third degree under indictment No. 06-268, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s waiver of his right to appeal precludes appellate review of the denial of his motion to dismiss the indictments on the ground that he was deprived of his statutory right to testify before the grand jury (see People v DeLuca, 45 AD3d 777 [2007]; People v Harris, 15 AD3d 848 [2005]; People v Beaton, 303 AD2d 593, 594 [2003]; People v Addison, 196 AD2d 875 [1993]). The waiver also precludes appellate review of the defendant’s claim of ineffective assistance of counsel which did not affect the voluntariness of his pleas (see People v DeLuca, 45 AD3d at 777; People v Scott, 39 AD3d 570, 571 [2007]; People v Escobedo, 7 AD3d 539 [2004]; People v Demosthene, 2 AD3d 874 [2003]). The defendant’s remaining contention was also waived by virtue of the valid waiver of his right to appeal (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 255-256 [2006]). Spolzino, J.P., Lifson, Dickerson and Chambers, JJ., concur.